DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The previously indicated allowability of claims 93 & 104 (as seen in newly amended independent claims 91 & 117 which each include the previously indicated allowable subject matter of claim 97 & 104) is withdrawn in view of the newly discovered 112(a) rejections for all claims as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 91-100 & 117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 91 at Lines 2-7 recites “a retractor configured for insertion into a cavity within a patient, the retractor having a through-hole formed therein; and a neuromonitoring electrode coupled to the retractor, the neuromonitoring electrode including an electrical cable coupled to the electrode, wherein the retractor includes telescopic tube portions that can be slid apart and held in place.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole in combination with a neuromonitoring electrode having an electrical cable coupled to the electrode, and telescopic tube portions. Furthermore, the drawings do not depict an embodiment containing the combination of these features. Appropriate correction is required. 
Claim 92 recites “a light source coupled to the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole and the recited features of claim 91 in combination with a light source. Furthermore, the drawings do not depict an embodiment containing the combination of these features. Appropriate correction is required.
Claim 93 recites “a fiber optic cable configured to transmit light from the light source to an inner surface of the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-
Claims 95-97 recite a “wing” disposed in the through-hole of the retractor and secured thereto which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole and the recited features of claim 91 in combination with a wing. Furthermore, the drawings do not depict an embodiment containing the combination of these features. Appropriate correction is required.
Claim 99 recites “an irrigation tube having an irrigation port that passes through the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole and the recited features of claim 91 in combination with an irrigation tube having an irrigation port. Furthermore, the drawings do not depict an embodiment containing the combination of these features. Appropriate correction is required.
Claim 100 recites “a suction tube having a suction port that passes through the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole and the recited features of claim 91 in combination with an irrigation tube having an irrigation port. Furthermore, the drawings do not depict an embodiment containing the combination of these features. Appropriate correction is required.



Response to Arguments
In regards to Applicant’s arguments, filed 04/15/21, with respect to all claims: The arguments as presented by the Applicant have been fully considered but are moot as the newly amended claims have brought about new rejections as seen in the non-final office action above. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/           Primary Examiner, Art Unit 3775